Petition for Writ of Mandamus Dismissed, in Part, and Denied, in Part, and
Memorandum Opinion filed October 17, 2017.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-17-00326-CV



                     IN RE LIZETTE VENTURA, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-21633

                         MEMORANDUM OPINION

      Relator Lizette Ventura filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In
the petition, Ventura asks this court to compel the Honorable Elaine Palmer,
presiding judge of the 215th District Court of Harris County, to (1) vacate her March
10, 2017 order denying Ventura’s motion to compel the deposition of the corporate
representative of real party in interest Allstate Fire and Casualty Insurance
Company, and (2) grant the motion. We dismiss the petition, in part, and deny it, in
part.

                                   BACKGROUND

        Lizette Ventura, an Allstate insured, was involved in an automobile accident.
The other driver, who rear-ended Ventura, left the scene and that driver’s identity is
unknown. Ventura submitted a claim to Allstate for payment of uninsured motorist
benefits, and Allstate denied Ventura’s claim. Ventura has sued Allstate for breach
of contract for failure to pay her benefits under the policy. Ventura also seeks a
declaratory judgment (1) that her claim for uninsured motorist benefits is covered
by her policy; (2) that the negligence of the uninsured driver was the proximate cause
of her injuries; and (3) as to the amount of benefits she is entitled to recover under
the policy. Ventura also alleged breach of the duty of good faith and fair dealing
and violations of the Texas Insurance Code related to Allstate’s handling of her
claims. The trial court severed and abated Ventura’s extra-contractual claims until
Ventura’s breach-of-contract claim is resolved.

        Ventura served Allstate with a corporate-representative deposition notice
accompanied by a list of twenty-nine deposition topics. After Allstate moved twice
to quash the deposition, Ventura filed a motion to compel the deposition of the
corporate representative. The trial court held a hearing on Ventura’s motion to
compel and denied the motion. Ventura brings this mandamus proceeding, asserting
that the trial court abused its discretion by denying the motion to compel the
deposition of Allstate’s corporate representative.



                                          2
                         MANDAMUS STANDARD OF REVIEW

      Generally, to be entitled to mandamus relief, a relator must demonstrate (1)
the trial court clearly abused its discretion; and (2) the relator has no adequate
remedy by appeal. In re Nat’l Lloyds Ins. Co., 507 S.W.3d 219, 226 (Tex. 2016)
(orig. proceeding) (per curiam). A trial court clearly abuses its discretion if it reaches
a decision so arbitrary and unreasonable as to amount to a clear and prejudicial error
of law or if it clearly fails to analyze the law correctly or apply the law correctly to
the facts. In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig.
proceeding) (per curiam). The relator may not have an adequate remedy by appeal
when the trial court has not allowed discovery, such discovery cannot be made part
of the appellate record, and the reviewing court is not able to evaluate the effect of
the trial court’s error on the record before it. Walker v. Packer, 827 S.W.2d 833,
843−44 (Tex. 1992) (per curiam).

                                         ANALYSIS

I.    Allstate’s Offer to Produce a Corporate Representative for Deposition

      Although the trial court impliedly sustained various Allstate objections to
each of the deposition topics, after Ventura filed her mandamus petition in this case,
Allstate offered its corporate representative for deposition on topics 10, 11, 15, 16,
17, 18, 19, 20, 26, 27, and 28, while reserving the right to object at the deposition to
questions that Allstate believes seek information protected from disclosure as
attorney-client privileged communications or as attorney-work-product. Allstate’s
offer to present a corporate representative renders Ventura’s request for mandamus
relief as to these eleven topics moot.

                                            3
      Allstate may object at the deposition to questions that Allstate believes seek
information protected from disclosure by the attorney-client privilege or as attorney-
work-product. Such objections may be addressed at a hearing conducted by the trial
court. See Tex. R. Civ. P. 199.5, 199.6.

II.   Ventura’s Failure to Challenge All of Allstate’s Objections

      In Allstate’s Motion to Quash and in Allstate’s response in opposition to
Ventura’s motion to compel the deposition, Allstate objected to Ventura’s proposed
list of deposition topics on several grounds. The trial court denied the motion to
compel without specifying the basis, thus implicitly sustaining all of Allstate’s
objections. See K-Mart Corp. v. Honeycutt, 24 S.W.3d 357, 360 (Tex. 2000).
Ventura was required to challenge each objection Allstate raised to each of the
proposed depositions topics. See Hernandez v. Abraham, Watkins, Nichols, Sorrels
& Friend, 451 S.W.3d 58, 66 (Tex. App.—Houston [14th Dist.] 2014, pet. denied)
(stating that the appellants were required to demonstrate that none of the appellee’s
objections supported the trial court’s denial of the appellants’ motion to compel).
As to deposition topics 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 14, 21, 22, 23, 24, 25, and 29,
in her mandamus petition, Ventura neither challenges nor presents argument with
respect to one or more of the discovery objections as to each of these topics.
Ventura’s mandamus petition does not contain any argument, analysis, record
citations, or legal authority showing that the trial court clearly abused its discretion
in sustaining at least one of the objections as to each of these deposition topics. See
In re Citizens Supporting MetroSolutions, Inc., No. 14-07-00190-CV, 2007 WL
4277850, at *4 (Tex. App.—Houston [14th Dist.] Oct. 18, 2007, orig. proceeding)
(mem. op.). Because Ventura has not made the requisite showing, she has not
                                            4
satisfied her burden for mandamus relief; therefore, we deny her petition as to
deposition topics 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 14, 21, 22, 23, 24, 25, and 29 See
id.

                                      CONCLUSION

      Accordingly, we dismiss Ventura’s petition for writ of mandamus as moot
with respect to deposition topics 10, 11, 15, 16, 17, 18, 19, 20, 26, 27, and 28. We
deny the remainder of the petition with respect to topics 1, 2, 3, 4, 5, 6, 7, 8, 9, 12,
13, 14, 21, 22, 23, 24, 25, and 29.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Wise.




                                           5